Citation Nr: 1801935	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  08-11 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 2004 for the grant of service connection for a hearing loss disability.

2.  Entitlement to a higher evaluation for bilateral hearing loss rated 50 percent prior to March 4, 2009, and 60 percent from March 4, 2009 to June 14, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 4, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 50 percent rating for a bilateral hearing loss disability.  Jurisdiction currently lies with the Reno, Nevada RO. 

In a July 2009 rating decision, the RO increased the evaluation to 60 percent, effective March 4, 2009.  In a July 2015 rating decision, the RO increased the evaluation to 100 percent, effective June 14, 2012.  The claim for a higher rating prior to March 4, 2009 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In October 2011, the Board remanded the issues on the title page for further development, which has been completed.  In a January 2016 rating decision, the RO granted TDIU from March 4, 2009 to June 14, 2012, the date that a total schedular rating was granted for hearing loss.  The issue of entitlement to a TDIU has been characterized accordingly.


FINDINGS OF FACT

1.  In June 2012 and in February 2016, the Veteran asserted a freestanding claim seeking an earlier effective date for the award of service connection for bilateral hearing loss.

2.  Prior to March 4, 2009, the Veteran had, at worst, Level VI hearing in his right ear and Level XI hearing in his left ear.

3.  From March 4, 2009 to June 14, 2012, the Veteran had, at worse, Level VIII hearing in his right ear and Level X hearing in his left ear.

4.  Prior to March 4, 2009, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran's freestanding claim for an effective date earlier than April 29, 2004, for the grant of service connection for bilateral hearing loss is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2012); 38 C.F.R. §§ 3.400, 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for a higher evaluation for bilateral hearing loss rated 50 percent prior to March 4, 2009, and 60 percent from March 4, 2009 to June 14, 2012 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for a TDIU, prior to March 4, 2009, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date 

The Veteran seeks an effective date earlier than April 29, 2004 for the grant of service connection for bilateral hearing loss disability.

Applicable law and regulations generally provide that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35(1998).

Having carefully reviewed the evidence of record, the Board finds that an effective date earlier than May 10, 2012 is not warranted.  VA received the Veteran's initial claim for service connection for hearing loss on April 29, 2004.  Prior to April 29, 2004, there is no written communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit based on hearing loss.  Service connection for hearing loss was granted in a November 2004 rating decision.  No notice of disagreement or new and material evidence was received within one year of the notice of the rating decision.

The Veteran initially filed a claim for an earlier effective date in December 2005.  This claim was adjudicated, and denied, by the RO in a March 2008 rating decision.  No notice of disagreement or new and material evidence was received within one year of the notice of the rating decision.  He later submitted an informal claim for an earlier effective date in June 2012 and again in February 2016.  Given the facts of this case, the Veteran's current claim seeking an effective date earlier than April 29, 2004 for the grant of service connection for hearing loss is an attempt to establish a freestanding claim.  In Rudd, the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim . . .," the matter must be dismissed. Id. The only means of establishing an effective date earlier than April 29, 2004, in the instant case would be to establish clear and unmistakable error in the prior decision.  The Board is bound by the laws and regulations of VA.  38 U.S.C.A. § 7104 (West 2014).  To the extent that the Veteran has attempted to raise a freestanding earlier effective date claim and in light of Rudd, the Board finds that the Veteran's claim of entitlement to an effective date earlier than April 29, 2004, for the award service connection for hearing loss must be dismissed.

II.  Higher Rating

The Veteran seeks a higher rating for his service-connected hearing loss.  

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

The rating schedule at 38 C.F.R. § 4.85 establishes eleven auditory acuity levels, designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either Table VI, as described above, or Table VIA, which derives a Roman numeral designation based solely on the pure tone audiometry test.  38 C.F.R. § 4.86 (2017).

During the appeal period prior to March 4, 2009, the evidence included VA examination reports and medical records.  A September 2004 VA examination shows puretone threshold, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
70
60
55
60
61
60
LEFT
85
80
80
80
81
26

These results corresponded to Level VI hearing in the right ear and Level XI in his left ear, pursuant to Table VI.  These results corresponded to Level IV hearing in the right ear and Level VII in his left ear, pursuant to Table VIA.  Per 38 C.F.R. § 4.86, the auditory acuity levels will be calculated using Table VI.
Pursuant to Table VII, these levels result in a 50 percent evaluation, which was the Veteran's initially assigned rating.

At a September 2005 VA audio consultation, the Veteran reported no changes in his hearing since his September 2004 VA examination.  The examiner noted mild to moderate sensorineural hearing loss for the right ear at 250-500 hertz (Hz), dropping to a severe hearing loss at 1000 Hz, rising to the moderately-severe to moderate range of hearing loss through 2000-4000 Hz, dropping to a severe hearing loss at 6000-8000 Hz.  The left ear manifested a moderately-severe to profound sensorineural hearing loss through 250-1000 Hz, rising to a severe hearing loss through 2000-4000 Hz, dropping to a profound hearing loss at 8000 Hz.  However, no actual puretone thresholds were provided.  Word recognition scores were 64 percent bilaterally.

Other VA treatment records during this time reflect that the Veteran was seen for hearing aid fittings and functionality.

At an April 2007 VA audio examination, the Veteran reported his bilateral hearing loss worsened; more in his left ear.  He noted that the television had to be loud and could not hear telephone conversations or warning signals.  He stated that he needed repetition in conversations and he could not hear a church service.  The examiner indicated that due to inconsistent responses given by the Veteran during audiometric testing, the reported test results were not reliable and did not provide an accurate representation of the Veteran's current hearing sensitivity.

There are no other reported audiometric findings during this appeal period.

Given the above results, the Veteran's bilateral hearing loss has not approximated the criteria for a rating higher than 50 percent for the appeal period prior to March 4, 2009.  Accordingly, a rating in excess of 50 percent for this period is not warranted.  

During the appeal period from March 4, 2009 to June 14, 2012, the evidence also included VA examination reports and medical records.  At a March 2009 VA examination shows the Veteran reported he could no longer sustain employment due his hearing disability and experienced difficulties hearing the telephone ring.  Puretone threshold, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
80
70
65
65
70
48
LEFT
100
90
95
95
95
38

These results corresponded to Level VIII hearing in the right ear and Level X in his left ear, pursuant to Table VI.  These results corresponded to Level VI hearing in the right ear and Level IX in his left ear, pursuant to Table VIA.  Per 38 C.F.R. § 4.86, the auditory acuity levels will be calculated using Table VI.  Pursuant to Table VII, these levels result in a 60 percent evaluation.

An April 2009 audiology note indicated that the Veteran's hearing had no significant changes since the March 2009 VA examination.  Subsequent clinical records show visits for hearing aids.  

Pursuant to an October 2011 Board remand, the RO obtained audiological findings from a VA consultation on December 13, 2010.  The examiner noted that there were "no changes in hearing thresholds compared with the last audio examination."  See July 2015 CAPRI records.  The note indicates word recognition scores were 24 percent in both ears; binaural word recognition scores showed improvement to 52 percent.  While the Board acknowledges that another request could be made to retrieve those objective findings, the Board notes that the Veteran is in receipt of a TDIU during this time period, based on the most recent rating decision.

VA records between December 13, 2010 and the June 2012 VA examination reported mechanical issues regarding the Veteran's hearing aids.  No objective findings were made.  The Board acknowledges the private hospital records submitted in June 2012 by the Veteran in support of his claim for a higher rating.  However, those records pre-date the filing of this current claim and are not probative of his hearing acuity during the appeal periods in question.

Also pursuant to the Board's remand, the Veteran was afforded another VA examination in June 2012.  At this examination, the Veteran reported that he had trouble understanding and difficulty on the phone.  He also noted that he retired from work in 2002 and that his hearing loss made communication difficult at that time.  Puretone threshold, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
80
75
65
70
72
32
LEFT
100
90
95
95
95
34

These results corresponded to Level XI hearing in both ears, pursuant to Table VI.  These results corresponded to Level VI hearing in the right ear and Level IX in his left ear, pursuant to Table VIA.  Per 38 C.F.R. § 4.86, the auditory acuity levels will be calculated using Table VI.  Pursuant to Table VII, these Levels result in a 100 percent evaluation.  As accordingly, the RO granted the maximum schedular rating.

The Board has considered both the Veteran's contentions and those noted by his representative and acknowledges the difficulties the Veteran has had with his auditory acuity.  See February 2016 VA Form 646 and December 2017 Informal Hearing Process (IHP) brief.  On the basis of the audiograms of record, the Veteran's hearing loss does not meet the criteria for higher ratings at any time during the appeal period.  The Board does not discount that the Veteran's hearing acuity has worsened over time; however, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's hearing loss did not produce any other functional effects not contemplated by the rating schedule.  The assigned ratings have been based on the objective findings and have adequately contemplated the functional effects of decreased hearing and difficulties in hearing.  See Doucette, 28 Vet. App. at 377.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and a rating in excess of 60 percent from March 4, 2009 to June 14, 2012, is not warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3.  There are no additional expressly or reasonably raised issues presented on the record.

III. TDIU

The Veteran seeks TDIU.  In a January 2016 rating decision, the RO granted TDIU from March 4, 2009 to June 14, 2012, the date that a total schedular rating was granted for hearing loss.  He seeks a TDIU prior to March 4, 2009.  A total schedular rating is in effect from June 4, 2012.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294  (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

Prior to March 4, 2009, the Veteran was only service-connected for bilateral hearing loss.  This disability was rated 50 percent.  The Veteran did not meet the criteria for award of a schedular TDIU prior, because there was not one disability rated at 60 percent or more.  See 38 C.F.R. §§4.16(a), 4.25, 4.26 (2017). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2017).  The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2017); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In this case, the evidence did not show that the Veteran's service-connected bilateral hearing loss disability alone rendered him unable to secure or follow a substantially gainful occupation, such that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b) (2017).

According to the Veteran, he was forced to retire due to his service-connected bilateral hearing loss and non-service connected knee disabilities.  See October 2005 Vocational Rehabilitation report.  Vocational Rehabilitation records dated in 2005 show the Veteran worked with VA to attend real estate school until October 2006.  The records also show he chose not to participate in an extended evaluation in order to identify vocational goals.  

On the Veteran's application for TDIU, he reported that he worked for Illinois State in the area of field services from 1986 to May 2002.  He also reported past employment as a landlord from 2002 to 2005.  His highest education level was two years of college.  He also had additional training in sign language and real estate in 2006.  See July 2012 VA Form 21-8940.  

VA medical records prior to March 4, 2009, show he was seen either for fittings or repairs for his hearing aids and that he reported good comfort and good sound quality as to his hearing aids.  The Veteran receives Social Security disability benefits; however, correspondence from the Social Security Administration shows his records were destroyed.  It is unclear whether he receives benefits for hearing loss.

Nonetheless, the evidence of record does not otherwise show that the Veteran was incapable of securing or following a substantially gainful occupation, consistent with his background in real estate and field services.  He also has two years of college and is able to communicate in sign language.  The Board also finds it significant that even in 2012, when the Veteran was evaluated for his hearing loss disability at a VA examination; the evidence was not supportive of unemployability due to the service-connected hearing loss disability.  The examiner noted that the Veteran was able to conduct a conversation without difficulty and without shouting.  The examiner also noted that he averted his face so as to prevent lip reading.  Due to this, as well as the audiometric findings, the Veteran examiner (who was familiar with the Veteran's education and training) did not believe that his hearing loss disability prevented him from working, as long as the position did not exclusively require telephone conversations.  As the Veteran has 16 years' experience in field services and has a college education, such that he could perform office work, his hearing loss does not render him unemployable.

Given the entirety of the evidence of record, there is no basis for referral to the Director of Compensation for extraschedular consideration of a TDIU under 38 C.F.R.§ 4.16(b).  The claim for a TDIU is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim and that doctrine is not applicable.  See 38 U.S.C.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for an effective date earlier than April 29, 2004 for the grant of service connection for hearing loss disability is dismissed.

A higher evaluation for bilateral hearing loss rated 50 percent prior to March 4, 2009, and 60 percent from March 4, 2009 to June 14, 2012 is denied.

Prior to March 4, 2009, a TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


